            Case 4:21-cv-00028-BMM Document 31 Filed 05/07/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 HAYNES INVESTMENTS, LLC,

 Plaintiff,                                             CV-21-28-GF-BMM

 v.
                                                         ORDER
 PLAIN GREEN, LLC,

 Defendant.


       Defendant has moved for an order allowing Courtney Devon, Esq., to appear

pro hac vice in this case with Matthew Hayhurst, Esq., designated as local counsel.

The application of Ms. Devon appears to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       Defendant’s motion to allow Ms. Devon to appear on its behalf (Doc. 29) is

GRANTED, subject to the following conditions:

       1.      Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;
           Case 4:21-cv-00028-BMM Document 31 Filed 05/07/21 Page 2 of 2



      2.      Ms. Devon must do her own work. She must do her own writing, sign

her own pleadings, motions, briefs, and, if designated co-lead counsel, must appear

and participate personally in all proceedings before the Court;

      3.      Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      4.      Admission is personal to Ms. Devon not the law firm she works for.

      IT IS FURTHER ORDERED:

      Ms. Devon must file, within fifteen (15) days from the date of this Order, an

acknowledgment and acceptance of her admission under the terms set forth above.

      DATED this 7th day of May, 2021.




                                          -2-
